Citation Nr: 1818284	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  04-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic headaches from June 23, 2008 to March 10, 2015.

3.  Entitlement to an effective date earlier than March 11, 2015 for a grant of entitlement to a total disability rating based on individual unemployability.

4.  Entitlement to an effective date earlier than March 11, 2015 for the grant of basic eligibility to Dependents' Educational Assistance.

5.  Whether there was a clear and unmistakable error in the August 2010 rating decision which assigned an effective date of June 2, 2010 for the grant of service connection for a depressive disorder, not otherwise specified.



REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In June 2008, the Veteran testified before the undersigned.

In February 2011, the Board denied entitlement to a disability rating in excess of 10 percent for posttraumatic headaches.  The Veteran appealed, and a September 2011 Joint Motion for Remand was granted by the United States Court of Appeals for Veterans Claims (Court).  As a result, the February 2011 Board decision was vacated and claims remanded to the Board.

In March 2012, the Board denied entitlement to a disability rating in excess of 10 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008 and a rating higher than 30 percent disabling from June 23, 2008.  The Veteran again appealed, and in an October 2012 Joint Motion for Remand was granted by the Court.  This case was then remanded by the Board for further development in March 2013 and February 2016.  

In a May 2015 rating decision, the Veteran was granted a 50 percent rating for posttraumatic headaches since March 17, 2015 (later revised to March 11, 2015).  He was informed that this was the maximum schedular rating for this disability and that the issues on appeal would be revised to encompass the stages from June 23, 2008 to March 11, 2015.  The response received from the representative stated that the Veteran continued to seek higher ratings for headaches for the periods from June 23, 2008 to March 11, 2015.  There is no indication that he disagrees with the maximum evaluation assigned since March 17, 2015.  As he has now been assigned the maximum schedular rating for this period and is receiving the full benefit sought, the issue is resolved for the stage of March 17, 2015 to the present.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a December 2017 rating decision VA granted an effective date of March 11, 2015 for the grants of entitlement to a total disability rating based on individual unemployability and to basic eligibility to Dependents' Educational Assistance.  As the prior effective date for these benefits was March 17, 2015, the Board notes such earlier effective date will ultimately not result in additional compensation as it falls within the same month as the effective date already assigned.  The Board has, however, revised the effective dates accordingly.

The issues of entitlement to earlier effective dates for the grant of entitlement to a total disability rating based on individual unemployability and basic eligibility to Dependents' Educational Assistance; and whether there was a clear and unmistakable error in the August 2010 rating decision which assigned an effective date of June 2, 2010 for the grant of service connection for a depressive disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant does not suffer from  multi-infarct dementia.

2.  From July 17, 2001 to June 22, 2008, the Veteran's posttraumatic headaches were characterized by characteristic prostrating attacks at least once a month.

3.  From July 17, 2001 to March 10, 2015, the preponderance of the evidence indicates that Veteran's posttraumatic headaches were not very frequent completely prostrating and did not manifest with prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

From July 17, 2001 to March 10, 2015, the criteria for a rating of 30 percent, but no higher, for posttraumatic headaches have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.21
38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100 (2017); 38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100, 9304 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran contends that his service-connected posttraumatic headaches warrant a rating higher than 10 percent from July 17, 2001 to June 22, 2008, higher than 30 from June 23, 2008 to March 10, 2015, and higher than 50 percent since March 11, 2015.  The Veteran has been service-connected for posttraumatic headaches with a 10 percent rating since December 13, 1979.  In July 2001, the Veteran requested an increased rating for his head injury residuals, stating that his condition had worsened.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned for different periods of time during the pendency of the appeal when appropriate.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. 

The Veteran's posttraumatic headaches were rated under Diagnostic Code 8045-9304.

Diagnostic Code 8045 evaluates residuals of traumatic brain injuries.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  The regulations in effect prior to October 23, 2008 stipulated that purely neurological disabilities such as hemiplegia, epileptiform seizures, and facial nerve paralysis, following trauma to the brain, would be rated under the diagnostic codes specifically dealing with such disabilities.  Purely subjective complaints such as headache, dizziness, and insomnia, recognized as symptomatic of brain trauma, would be rated 10 percent disabling and no more under Diagnostic Code 9304 (dementia due to head trauma); this 10 percent rating would not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The criteria for evaluating residuals of traumatic brain injury were revised in 2008.  Those revisions apply only to applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 23, 2008).  In an April 2009 letter, the Veteran requested that his head injury residuals be reevaluated under the new criteria.  While these criteria cannot be applied to the period on appeal which is prior to October 23, 2008, they could be considered for the period from September 23, 2008 to the present.  The revised Diagnostic Code 8045 provides general criteria for Evaluation of Cognitive Impairment and Subjective Symptoms, which reviews the severity of all cognitive, psychiatric, and subjective symptoms associated with a traumatic brain injury.

After the Veteran submitted his request to be reevaluated under the new criteria, he was afforded VA examinations for mental disorders and neurological disorders in June 2010.  The Veteran was found to have depressive symptoms which were related to his service-connected fibromyalgia.  On the basis of this examination, the Veteran was granted entitlement to service connection for a depressive disorder, with an evaluation of 30 percent.  In a May 2015 rating decision, this evaluation for depression was increased to 70 percent, effective March 17, 2015.

The Board notes that while the Veteran's cognitive and psychiatric impairment, diagnosed as depressive disorder, could potentially be evaluated under the revised Diagnostic Code 8045, these symptoms and their diagnoses are not on appeal at this time.  The Veteran did not perfect an appeal of the ratings assigned for his depressive disorder, nor has he indicated that he believes his psychiatric and cognitive symptoms to be part of the current appeal.  Diagnostic Code 8045 states to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis if based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of [Traumatic Brain Injury] Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).

The Board finds that the application of Diagnostic Code 8045 (2017) is not appropriate in the current evaluation of the Veteran's posttraumatic headaches, as his symptoms are most accurately evaluated as a separate subjective symptom with a distinct diagnosis under the most closely analogous rating criteria.  See id.  Correspondence from the Veteran and his attorney has clearly stated that the Veteran is requesting a higher evaluation under Diagnostic Code 8100, which evaluates migraine headaches.  The evidence and argument they have submitted pertains to whether the Veteran's headaches are completely prostrating and whether they are productive of severe economic inadaptability, both of which are criteria for higher ratings only under Diagnostic Code 8100.  Rating under Diagnostic Code 8045 is therefore found to be inapplicable at the current time.

The most appropriate rating criteria for evaluating the Veteran's symptoms, and, as will be discussed further below, the only applicable rating criteria which would allow for a rating higher than 10 percent, is Diagnostic Code 8100.  The Veteran has been diagnosed by his private physician and at a March 2015 VA examination with migraines.  Under Diagnostic Code 8100, a 10 percent rating is assigned for characteristic prostrating attacks averaging one in two months over the last several months.  The next higher evaluation of 30 percent requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Neither the rating criteria nor the Court has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."
 
The term "productive of severe economic inadaptability" is not defined by VA regulations.  The Court, however, has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

The words "severe," as used in the various diagnostic codes, are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

Relevant Medical History

At a June 2008 Board hearing, the Veteran reported having headaches every night.  To relieve these symptoms the appellant indicated that he would lay down in bed, but did not need to isolate himself in a closed room without light.  He stated that he did not take any medication for his headaches, but he did report missing a lot of school due to his headaches.

The Veteran's written correspondence has described how his headaches have caused great pain since service, continuing to today.  The Veteran wrote in 2012 that he woke up every morning with an intense headache and that three to four times a month his headache is so severe that he cannot get up, vomits, and has to lie down for the entire day.  In an October 2009 letter, the Veteran wrote that cervical motion testing performed at the September 2009 VA examination had caused severe head pain and that the next month, he had a 6-day period of extreme head pain and nausea. 

The Veteran's VA and private treatment records reveal regular complaints of head and neck pain.  In addition to his frequent general complaints of headaches throughout the appeal, in December 2004, he reported that he had a headache that did not go away and that his headaches seemed to be getting worse.  In January 2005, the Veteran reported having daily prostrating headaches which awakened him three nights a week, and that he was unable to work because of them.  He stated that the pain was increased in the morning, with weather changes, anxiety, or stress.  Pain reportedly was improved with mild physical activity.  

In March 2009, he reported having a bad headache and that he was out of school for two weeks because he could not drive to school.  In July 2009, he reported having a frontal headache for two days and that he uses extra oxycodone when he has a headache.  In August 2009 he also reported a constant posterior tension headache, and that oxycodone helped the pain.  In November 2013, he reported worsening head and neck pain with vomiting.

At a May 2003 VA examination, the Veteran relayed a history of head trauma during service when he hit his head on a piece of reinforced steel.  His subjective complaints included headaches approximately twice a month, each lasting a full day.  He was unsure whether he experienced photophobia, because he went to bed during the headaches.  He reported suffering from nausea, but denied vomiting with his headaches.  The Veteran indicated that he experienced eye pain which radiated backward along the frontal lobe.  After a physical examination, the examiner diagnosed posttraumatic headaches.

Starting in 2005, the Veteran participated in an occupational rehabilitation plan.  A March 2011 Closure Report stated that the Veteran had successfully concluded his multimedia classes at Butte College and was pursuing a Bachelor's degree in Graphic Arts.  By 2009, he had completed 200 college credits.

At a January 2005 VA examination the Veteran reported prostrating headaches which awakened him three nights a week.  The pain was sharp at times but mostly dull, and moved from the cervical region up over the top of his head to his forehead, extending to the mandible.  He indicated that the pain was increased in the morning, with weather changes, anxiety or stress.  The pain was improved by mild physical activity.  He was noted to work as a film processor.  A mental status examination yielded normal results.  The pertinent diagnoses included headaches.  

The Veteran was next afforded a VA examination in September 2009.  He reported a history of weekly severe headaches with associated nausea and light sensitivity, but allegedly not migraine headaches.  The Veteran described having prostrating attacks with a duration longer than two days.  The examiner found that the Veteran had muscle pain and headaches since his injury in service which caused nausea and light sensitivity.  He wrote that his head injury and neck injury with associated muscle pain and headaches caused inability to work and caused the Veteran to miss one year of school.

At a June 2010 VA neurological examination the examiner noted that although the Veteran's headaches were at times described in various medical reports as occurring daily, the appellant stated that he experienced significant head and neck pain about two days a week.  The claimant expressed having flare-ups of pain if he struck his head or moved his head too rapidly.  Once provoked, flare-ups reportedly lasted three days and were accompanied by nausea.  A prior history of nocturnal headaches was noted, but the Veteran reported that they had been suppressed with the use of OxyContin.  The appellant claimed that he did become incapacitated due to head and neck pain, but he could not describe the frequency of these episodes.  The Veteran also described symptoms of memory loss.  After a physical and neurologic examination, the examiner diagnosed cervical spondylosis without myelopathy, chronic daily headaches secondary to analgesic overuse, and peripheral neuropathy.

At a June 2010 mental disorder examination the appellant reported that he stopped working because he was in a "hostile environment" where a co-worker had harassed him which made him uncomfortable.

The Veteran has submitted a private Employability Evaluation from E.H., a vocational rehabilitation consultant.  She discussed the Veteran's medical history and conducted a telephone interview with the appellant.  The Veteran reported that he had daily headaches, and that pain interfered with his sleep.  She wrote that while he was employed as a film process technician, he had lost work time due to headaches and nausea but did not exceed the total paid time off that was allocated to him.  He left that job due to harassment from a co-worker.  The Veteran returned to college in 2005, but his "progress in school was slow" and he stopped completely in 2009 without earning a degree due to the severity of headaches and neck pain.  The consultant found that the Veteran's headaches and neck pain caused him to be frequently absent from school and "would have rendered him an undependable employee."  She wrote that for that reason, he would not have been employable.  The consultant ultimately opined that it was at least as likely as not that the Veteran's headaches, neck pain, and fibromyalgia rendered him unable to secure or follow a substantially gainful occupation.

At a March 2015 VA examination, the Veteran reported that he often awakened with a headache and would get a headache if he moved or rotated his neck repetitively.  He reported that noise and light bothered him when he had a headache, and sometimes had to be in a darkened room to recover.  The examiner found that the Veteran had characteristic prostrating attacks of migraine headache pain, and noted that he had symptoms of nausea, vomiting, sensitivity to light and sound, and changes in vision.  The examiner wrote that the prostrating attacks occurred once every month, and that the Veteran had very prostrating and prolonged attacks which were productive of severe economic inadaptability.  He noted that if the Veteran were working, he would have to call in sick at least one day per month.  On the basis of these examination results, the Veteran's rating for posttraumatic headaches was increased to 50 percent, effective March 11, 2015.

A January 2017 vocational assessment was performed by a vocational rehabilitation counselor.  She discussed the Veteran's application for rehabilitation and employment service in 2003.  She noted that the Veteran's posttraumatic headaches were found to contribute, in part, to an impairment of employability and met the criteria for an employment handicap, but that the Veteran overall did not have a serious employment handicap.  The Veteran had disagreed with this earlier decision, and entitlement to vocational rehabilitation was ultimately granted in 2004.  The counselor wrote that the Veteran completed his courses until 2006, and was then placed on an individualized written rehabilitation plan, at which point he was deemed employable.  The counselor wrote that she could not determine whether or not the Veteran's posttraumatic headaches alone caused severe economic inadaptability prior to November 29, 2003, as this was before his participation in the program.  She wrote that from November 19, 2003 to September 21, 2015, there was no evidence that the Veteran's headaches alone caused severe economic inadaptability, noting that the Veteran opted to end vocational services based on factors unrelated to headaches and that while the appellant expressed concern over his headaches, these headaches alone were not found to be a factor in determining a severe employment handicap in 2003.

Analysis

The Board has reviewed all of the evidence of record, and finds that a 30 percent rating for posttraumatic headaches since July 17, 2001 is warranted.  The Veteran has frequently reported that throughout the period from July 17, 2001 to June 22, 2008, he experienced frequent headaches which required that he lay down in bed.  The headaches sometimes prevented him from going to work or school, as often as once a month.  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that the appellant's headache symptoms approximated characteristic prostrating attacks occurring on an average once a month effective from July 17, 2001 to June 22, 2008.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds, however, that the preponderance of the evidence is against entitlement to a rating higher than 30 percent for the entire period from July 17, 2001 to March 10, 2015.  Under Diagnostic Code 8100, the criteria for a 50 percent rating requires a showing of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The provisions of Diagnostic Code 8100 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision had to be met).  Accordingly, all the conditions listed in Diagnostic Code 8100 must be met.   

The record reflects that the Veteran most frequently reported having persistent headaches, which occurred either daily or one to three times a week.  The majority of these headaches, however, have not been shown to be completely prostrating.  The Veteran continued to be largely functional throughout the period on appeal, including attending examinations and performing other functions while having a headache.  The Veteran's reports about the frequency of his prostrating attacks has varied throughout the appeal period.  The Veteran has written that he had intense headaches which prevented him from getting up three to four times a month, and at the September 2009 examination, he reported having severe headaches once a week.  At the June 2010 VA examination he reported that he had significant pain about two days a week, but was unable to say how frequently his headaches were incapacitating.  At the March 2015 VA examination, the Veteran was found to have prostrating attacks once a month.  The Veteran has also reported that he had to miss work, and then school, approximately once a month due to headaches, indicating that his prostrating attacks likely also were occurring at a rate of about once per month.

The occurrence of prostrating headaches once a month was the basis for the Board's finding that a 30 percent rating was warranted since July 17, 2001, as this is specifically the frequency listed within that criteria.  The Board does not find, however, that the Veteran had "very frequent completely prostrating and prolonged attacks."  While the rating criteria does not define "very frequent," it is presumed that it would have to be far more frequently than once per month.  While the Veteran has also reported that he has had severe headaches once a week or more, it is not clear that his more frequent headaches were also "prostrating" headaches, and an assertion that such headaches were completely prostrating for a prolonged period of time would also be inconsistent with his reports that he only missed school or work about once a month.  The Board, as the fact-finder, has reviewed all of the medical evidence and lay statements of the Veteran, and finds that in their totality, the preponderance of the most credible evidence indicates that from July 17, 2001 to March 10, 2015, the Veteran's prostrating attacks occurred on an average of once a month, but were not very frequently completely prostrating and prolonged.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board also finds that from July 17, 2001 to March 10, 2015, these prostrating attacks were not productive of severe economic inadaptability, or capable of producing severe economic inadaptability.  The Board is mindful that "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a total disability evaluation based on individual unemployability.  Pierce, 18 Vet. App. 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the headaches must be, at minimum, capable of producing "severe" economic inadaptability.  According to the appellant, he missed approximately one day of work a month while he was working, and the 2015 VA examiner also found that if the Veteran had been working, he would have continued to miss one day of work a month.  The Board does not find that this constitutes "severe" economic inadaptability.  The private Employability Evaluation stated that the Veteran's lost work time had not affected his income during the time he was working, because these days off did not exceed the total paid time off that was allocated to him.  Even assuming that the Veteran had held a job which did not allow him any paid time off, the Board does not find that missing one day of work a month would constitute "severe" economic inadaptability, as missing work only to this extent does not appear to be significantly outside of the norm for an employee.  

The Veteran has very clearly indicated that he left his job in 2003 not because of his headaches, but because of harassment from a colleague.  He then went back to school, and his vocational rehabilitation records show that in the years from 2003 to 2006, he successfully completed 200 college credits.  His Closure Report indicated that he was primarily struggling with mental health issues at that time, and there was no indication that his headaches caused any impairment in his ability to successfully perform at his classes or any future employment.  

While the Veteran's vocational rehabilitation assessment initially found that he did have a serious employment handicap, this was due to the combined effects of his traumatic brain injury, cervical spine disorder, impaired hearing, and fibromyalgia.  There is no indication in the Veteran's vocational rehabilitation records that headaches alone were capable of producing severe economic inadaptability, and the January 2017 vocational assessment from a vocational rehabilitation also found that the evidence did not show that the Veteran's headaches alone caused severe economic inadaptability.  She did state that the Veteran's headaches contributed in part to an impairment of employability, but having just some impact on employability is the entire reason why a disability such as this is assigned compensation benefits in the first place.  See 38 C.F.R. § 4.1 (The rating assigned is meant to represent the average impairment in earning capacity.)  Having some impact on employability does not indicate that it was capable of producing severe impact on productability, which is a criterion that is required for a 50 percent rating under Diagnostic Code 8100.

The Board acknowledges the Veteran has submitted a letter from a vocational rehabilitation consultant who stated that the Veteran stopped school in 2009 due to his neck pain and headaches, and that these symptoms caused him to be frequently absent from school and would have rendered him an undependable employee.  She then stated that the Veteran's headaches, neck pain, and fibromyalgia rendered him unable to work.  This opinion does not, however, address whether the Veteran's headaches alone would have been capable of causing severe economic inadaptability.  By the end of the Veteran's time in school, the medical evidence of records indicate that he did have significant health problems, but this was caused by the combined effects of his headaches, neck pain, fibromyalgia pain and fatigue, and psychiatric disorders.  The Board does not find that any competent medical evidence which indicates that headaches alone were capable of producing severe economic inadaptability at any time prior to March 11, 2015.

This is also supported by the findings of the VA examiners throughout the period on appeal.  None of the VA examiners prior to March 11, 2015 stated that the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The May 2003 and January 2005 VA examiners note that the Veteran had frequent headaches, but did not opine on whether they caused economic inadaptability.  The September 2009 VA examiner wrote that the Veteran's head and neck injury residuals caused inability to work, but did not specify to what extent the appellant had occupational impairment from headaches alone.  That examiner also wrote that the Veteran had lost one year of school because of his symptoms, although the Board notes that this is not consistent with the other evidence of record, including the Veteran's vocational rehabilitation records which show that he was able to successfully attend a school program and complete his credits.  The examiner also does not indicate whether this supposed lost year of school was caused by headaches alone.  The Veteran reported at the June 2010 neurological examination that his headaches were daily, but this does not demonstrate that such frequent headaches were also prostrating.  

In sum, the Veteran's VA examinations show that he had frequent headaches throughout the appeal period, but they do not demonstrate that his headaches were both very frequent and completely prostrating such that they were productive of or capable of producing severe economic inadaptability.  As the Veteran has not shown that his migraines impact his ability to work to a level of "producing" or "capable of producing" economic inadaptability, the Board finds that the evidence precludes concluding that his migraines are capable of producing "severe" economic inadaptability.  
 
The Board finds that the symptoms and impairment caused by the Veteran's posttraumatic headaches are adequately reflected in the rating criteria now applied under Diagnostic Code 8100.  See 38 C.F.R. § 4.21 (Although not all cases of a disorder will show all criteria specified, rating with impairment of function should be coordinated with findings sufficiently characteristic to identify the disease and the disability).  VA regulations provide that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7  In this case, the Board finds that there is no question as to which of two disability evaluations should be applied, as the preponderance of the evidence indicates that the Veteran had prostrating attacks once a month, but these attacks were not shown to be very frequent or productive of severe economic inadaptability.  The Board finds that the 30 percent evaluation now assigned for the entire period from July 17, 2001 to March 10, 2015 is adequate to compensate for the Veteran's average impairment in earning capacity resulting from this disorder, and no higher rating is warranted.  See 38 C.F.R. §  4.1

The Board acknowledges that the Veteran has often described his headaches in conjunction with his neck pain, with pain radiating from the neck to the head.  The appellant also reports headaches with neck movement.  The Veteran's neck disability is, however, assigned a separate compensable rating, and the evaluation assigned for any neck disorder is not on appeal.  Thus, additional compensation for headaches based upon the overlapping symptoms of head and neck pain would violate the doctrine against pyramiding.  See 38 C.F.R. § 4.14.

There is no higher rating than can be assigned under the version of Diagnostic Code 8045 in effect prior to October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  The Veteran was already assigned at least a 10 percent rating for his headaches throughout the entire appeal, and no rating higher than 10 percent for headache symptoms is allowed under Diagnostic Code 8045 (2008).  The Veteran has never been diagnosed with multi-infarct dementia at any time, or alleged that he has.  An August 2008 MRI of the head revealed chronic changes, but with no acute or focal pathology.  

While some of the Veteran's VA treatment records include dementia in his problem list, and a Social Security Administration Administrative Law Judge found in June 2007 that it was "clear from his testimony and demeanor" that the Veteran had dementia, there is no probative medical evidence that the Veteran has ever been cognitively evaluated by a medical professional and diagnosed with dementia.  Furthermore, there is absolutely no indication that he has ever been found to have "multi-infarct dementia," which is vascular dementia caused by cerebrovascular disease which results in a series of small strokes.  See Dorland's Illustrated Medical Dictionary 485 (32nd ed. 2012).  The Board therefore finds that no higher ratings could be assigned under these regulations.  

The Board has considered the Veteran's lay statements regarding the functional impact of his service-connected posttraumatic headaches.   He is competent to report his own observations with regard to the severity of his disability, including reports of pain, light sensitivity, and vomiting.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has stated that he sometimes awakens with severe pain which makes getting out of bed difficult or, at times, even impossible, and that at times he has to lie down and rest in a darkened room.  These statements are credible and consistent with the rating assigned, and in fact are the primary basis for his increased rating to 30 percent, which requires a showing of prostrating attacks on average once a month.  The Board does not, however, find that the Veteran is competent to provide an opinion on whether his headaches, alone, are capable of producing severe economic inadaptability, and furthermore, his testimony must be weighed against the other evidence of record.  Here, the preponderance of the other evidence, including VA examination reports, vocational rehabilitation reports, and treatment records are, together, of greater probative weight than the Veteran's more general lay assertions.

The Board also is unable to assign an effective date for the increased rating of 30 percent any earlier than July 17, 2001 under 38 C.F.R. § 3.400(o)(2) (2017), which allows for an increased benefit to be awarded at the earliest date in which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year of such date.  38 C.F.R. § 3.400(o)(2).  The Veteran has indicated that he has had frequent prostrating attacks since the mid-1980s.  Even if the Veteran's posttraumatic headaches did increase in severity in the 1980s, VA regulations only allow the assignment of an effective date earlier than the date the claim was received if the increase in severity occurred within one year of that claim.  There is no medical evidence indicating that the Veteran's posttraumatic headaches underwent an increase in severity after July 17, 2000 but prior to July 17, 2001, and therefore 38 C.F.R. § 3.400(o)(2) does not allow for the assignment of an effective date earlier than July 17, 2001.

The Board therefore finds that a 30 percent rating can be granted for posttraumatic headaches for the period from July 17, 2001 to June 22, 2008, but the preponderance of the evidence is against finding that a rating higher than 30 percent for posttraumatic headaches from July 17, 2001 to March 10, 2015 is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine and whether any reasonable doubt can be resolved in favor of the Veteran, but finds that the preponderance of the evidence is against assignment of a rating higher rating than 30 percent.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494.



ORDER

Entitlement to a disability rating of 30 percent for posttraumatic headaches from July 17, 2001 to June 22, 2008 is granted, subject to laws and regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 30 percent for posttraumatic headaches from July 17, 2001 to March 10, 2015 is denied.


REMAND

In a December 2017 rating decision, VA found no clear and unmistakable error in the August 2010 rating decision which assigned an effective date of June 2, 2010 for the grant of service connection for a depressive disorder.  The Veteran submitted a timely notice of disagreement in February 2018, but a statement of the case has not yet been issued addressing this issue.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  This issue is remanded in order to address this procedural deficiency.

Additionally, as was stated in the Board's prior February 2016 remand, the Veteran's claim of entitlement to an effective date earlier that March 11, 2015 for the grant of a total disability rating based on individual unemployability and Dependents' Educational Assistance are inextricably intertwined with the assertion that there was clear and unmistakable error in the August 2010 rating decision.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board will therefore defer adjudication of these issues until the claim of clear and unmistakable error in the August 2010 rating decision is resolved or has been appealed and certified to the Board.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a statement of the case addressing the claim whether there was clear and unmistakable error in the August 2010 rating decision which assigned an effective date of June 2, 2010 for the grant of service connection for a depressive disorder.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the Board will not exercise appellate jurisdiction over this claim absent a timely perfected appeal.  

2. After the claim regarding whether there was clear and unmistakable error in the August 2010 rating decision has been adjudicated, the AOJ must readjudicate the claims of entitlement to an effective date earlier than March 11, 2015 for the grant of a total disability rating based on individual unemployability, and Dependents' Educational Assistance.  If any benefit sought is not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


